—In a matrimonial action in which the parties were divorced by judgment entered May 5, 2003, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Fitzmaurice, J.), dated November 17, 2008, as denied that branch of his cross motion which was for the release of certain funds being held for the purpose of securing his child support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court has the discretion to direct an undertaking to insure payment of child support obligations (see Krinsky v Krinsky, 208 AD2d 601 [1994]; Labow v Labow, 154 AD2d 90 [1990]; Rainone v Rainone, 118 AD2d 766, 767 [1986]). In light of the circumstances of this case, the Supreme Court properly denied that branch of the defendant’s cross motion which was for the release of certain funds being held for the purpose of securing his child support obligation.
The defendant’s remaining contentions are without merit. Rivera, J.P., Leventhal, Hall and Sgroi, JJ., concur.